                 Case 2:21-cr-00023-JAM Document 32 Filed 09/10/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00023-JAM
11                                 Plaintiff,            STIPULATION REGARDING PRETRIAL
                                                         MOTIONS AND EXCLUDABLE TIME PERIODS
12                          v.                           UNDER SPEEDY TRIAL ACT; [PROPOSED]
                                                         FINDINGS AND ORDER
13   JUAN ALBERTO MURIA-PALACIOS,
14                                Defendant.             DATE: September 14, 2021
                                                         TIME: 9:30 a.m.
15                                                       COURT: Hon. John A. Mendez
16

17                                                 STIPULATION
18          Plaintiff United States of America (the “government”), by and through its counsel of record, and
19 defendant Juan Alberto Muria-Palacios, by and through his counsel of record, hereby stipulate as

20 follows:

21          1.      By previous order, this matter was set for status on September 14, 2021.
22          2.      By this stipulation, the defendant now moves to set a pretrial motion briefing schedule
23 and continue the status conference until February 1, 2022, and to exclude time between September 14,

24 2021, and February 1, 2022, under Local Code T4.

25          3.      The parties agree and stipulate to the following deadlines for resolution of pretrial
26 motions, and request that the Court adopt the following pretrial motion briefing schedule:

27                  a)     The defendant shall file any pretrial motions under Rule 12 of the Federal Rules
28          of Criminal Procedure on or before November 29, 2021.

      STIPULATION RE PRETRIAL MOTIONS AND SPEEDY          1
      TRIAL ACT
               Case 2:21-cr-00023-JAM Document 32 Filed 09/10/21 Page 2 of 3


 1                b)     The government shall file any briefs in opposition to such motions on or before

 2        January 10, 2022.

 3                c)     The defendant shall file any reply briefs on or before January 17, 2022.

 4        4.      The parties further agree and stipulate, and request that the Court find the following:

 5                a)     The government has previously produced to defense counsel discovery associated

 6        with this case that includes over 400 pages of documents, as well as audio files.

 7                b)     Counsel for the defendant desires additional time to consult with his client, review

 8        the current charges, conduct investigation and research related to the charges and potential

 9        defenses, review discovery, prepare pretrial motions, and otherwise prepare for trial. Counsel for

10        the defendant is actively exploring potential trial defenses and drafting pretrial motions, both of

11        which require substantial legal and factual research.

12                c)     Counsel for the defendant believes that failure to grant the above-requested

13        continuance would deny him the reasonable time necessary for effective preparation, taking into

14        account the exercise of due diligence.

15                d)     The government does not object to the continuance.

16                e)     Based on the above-stated findings, the ends of justice served by continuing the

17        case as requested outweigh the interest of the public and the defendant in a trial within the

18        original date prescribed by the Speedy Trial Act.

19                f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20        et seq., within which trial must commence, the time period of September 14, 2021, to February 1,

21        2022, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code

22        T4] because it results from a continuance granted by the Court at the defendant’s request on the

23        basis of the Court’s finding that the ends of justice served by taking such action outweigh the

24        best interest of the public and the defendant in a speedy trial.

25 ///

26 ///

27 ///

28 ///

     STIPULATION RE PRETRIAL MOTIONS AND SPEEDY         2
     TRIAL ACT
                 Case 2:21-cr-00023-JAM Document 32 Filed 09/10/21 Page 3 of 3


 1          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: September 9, 2021                                 PHILLIP A. TALBERT
                                                              Acting United States Attorney
 6

 7                                                            /s/ SAM STEFANKI
                                                              SAM STEFANKI
 8                                                            Assistant United States Attorney
 9

10   Dated: September 9, 2021                                 /s/ DOUGLAS BEEVERS
                                                              DOUGLAS BEEVERS
11                                                            Counsel for Defendant
12                                                            JUAN ALBERTO MURIA-PALACIOS

13

14

15                                          FINDINGS AND ORDER

16          IT IS SO FOUND AND ORDERED.

17
     Dated: September 10, 2021                         /s/ John A. Mendez
18                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION RE PRETRIAL MOTIONS AND SPEEDY          3
      TRIAL ACT
